Citation Nr: 0832837	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-11 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel







INTRODUCTION

The veteran had active military service from June 1976 to 
June 1979, and service in the National Guard from June 1976 
to June 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's February 
2004 claim seeking entitlement to service connection for 
bilateral hearing loss.

The veteran testified before a Veterans Law Judge at a 
hearing held in December 2006 at the RO.  Due to technical 
problems with the transcript, the hearing was rescheduled and 
the veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing held at the RO in August 
2007.  A copy of the hearing transcript is in the record.

In October 2007, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.

The Board notes that, at his January 2008 VA examination, the 
veteran reported that he was experiencing bilateral, constant 
tinnitus, and that it had begun one to two years prior to the 
examination.  The veteran also reported experiencing tinnitus 
at his June 2004 and April 2005 VA examinations.  The veteran 
also stated that he heard ringing in his ears when he first 
left service in June 1979, and when he served from July 2002 
to July 2003.  The Board construes this as an inferred claim 
of entitlement to service connection for tinnitus.  This 
claim is referred to the agency of original jurisdiction 
(AOJ) for appropriate action.


FINDING OF FACT

There is no competent medical evidence showing a level of 
hearing impairment for either ear that may be considered a 
disability for VA purposes.


CONCLUSION OF LAW

The veteran's claimed bilateral hearing loss was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  For claims pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was recently amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  Such notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A February 2004 letter provided to the veteran before the 
June 2004 rating decision satisfied the VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the veteran of what evidence was 
needed to establish his service connection claim, what the VA 
would do and had done, and what evidence he should provide.  
The February 2004 letter also informed the veteran that it 
was his responsibility to help the VA obtain medical evidence 
or other non-government records necessary to support his 
claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records and VA treatment records have been obtained.  
Additionally, the veteran was provided with VA examinations 
in June 2004, April 2005, February 2006, and January 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided such notice in April 2008.  However, since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where a veteran who served for ninety days or more during a 
period of war or peacetime service after December 31, 1946, 
develops certain chronic diseases, such as sensorineural 
hearing loss, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2007).

Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.  In his February 2004 
claim, the veteran stated that his hearing began to 
deteriorate in June 1979, after he was assigned to an Air 
Defense Artillery unit.  In another February 2004 statement, 
the veteran stated that his hearing worsened because of three 
years of service in Artillery and Armory.  In his March 2005 
substantive appeal, the veteran again stated that his hearing 
loss was due to his service in the Air Defense Artillery, 
tank division.

At his August 2007 hearing before the Board, the veteran 
recounted that from 1976 to 1979 he went to a field 
approximately every three to four months for two weeks at a 
time, at which he was exposed to the sounds of shooting, and 
other noises.  The veteran noted that he was provided with 
earplugs and earmuffs, but that they did not stop the noise 
from getting into his ears.  He also said that he was only 
able to use small, soft earplugs, and not earmuffs, when 
serving as a gunner inside a tank.  The veteran also noted 
that he was exposed to noise from 25K generators, and that he 
only had access to soft earplugs while working on the 
generators.

The veteran stated that although he worked as a firefighter 
after service, he was "not exposed to a lot of loud noise, 
just some from time to time" in that occupation.

In service, the veteran had multiple audiological 
examinations.  In his June 1976 enlistment examination, the 
veteran had right ear puretone decibel thresholds of 15, 10, 
10, X, and 10 for the frequencies of 500 Hertz, 1000 Hertz, 
2000 Hertz, 3000 Hertz, and 4000 Hertz.  The "X" appears to 
indicate an unrated category.  His right ear average was thus 
10 decibels.  He had left ear puretone decibel thresholds of 
25, 15, 10, X, and 10 for the frequencies of 500 Hertz, 1000 
Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.  His left ear 
average was thus 11.67 decibels.

In his April 1977 audiological examination, the veteran had 
right ear puretone decibel thresholds of 15, 5, 15, 15, and 
10 for the frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 
3000 Hertz, and 4000 Hertz.  His right ear average was thus 
11.25 decibels.  He had left ear puretone decibel thresholds 
of 20, 10, 15, 15, and 10 for the frequencies of 500 Hertz, 
1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.  His left 
ear average was thus 12.5 decibels.

In his March 1978 audiological examination, the veteran had 
right ear puretone decibel thresholds of 25, 25, 15, 25, and 
25 for the frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 
3000 Hertz, and 4000 Hertz.  His right ear average was thus 
22.5 decibels.  He had left ear puretone decibel thresholds 
of 25, 20, 15, 20, and 25 for the frequencies of 500 Hertz, 
1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.  His left 
ear average was thus 20 decibels.

In his December 1978 audiological examination, the veteran 
had right ear puretone decibel thresholds of 15, 15, 10, 20, 
and 10 for the frequencies of 500 Hertz, 1000 Hertz, 2000 
Hertz, 3000 Hertz, and 4000 Hertz.  His right ear average was 
thus 13.75 decibels.  He had left ear puretone decibel 
thresholds of 15, 15, 20, 20, and 10 for the frequencies of 
500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.  His left ear average was thus 16.25 decibels.

A March 1979 discharge examination shows the veteran had 
right ear puretone decibel thresholds of 15, 15, 15, X, and 
10 for the frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 
3000 Hertz, and 4000 Hertz.  His right ear average was thus 
13.33 decibels.  He had left ear puretone decibel thresholds 
of 30, 15, 10, X, and 5 for the frequencies of 500 Hertz, 
1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.  His left 
ear average was thus 10 decibels.

During his service in the National Guard, a September 1985 
examination reflects right ear puretone decibel thresholds of 
20, 15, 25, X, and 15 for the frequencies of 500 Hertz, 1000 
Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.  His right ear 
average was thus 18.33 decibels.  He had left ear puretone 
decibel thresholds of 15, 15, 20, X, and 20 for the 
frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, 
and 4000 Hertz.  His left ear average was thus 18.33 
decibels.

In his March 1989 examination during his service in the 
National Guard, the veteran had right ear puretone decibel 
thresholds of 5, 10, 0, 10, and 5 for the frequencies of 500 
Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.  
His right ear average was thus 6.25 decibels.  He had left 
ear puretone decibel thresholds of 5, 5, 5, 20, and 10 for 
the frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 
Hertz, and 4000 Hertz.  His left ear average was thus 10 
decibels.

In his February 1993 examination during his service in the 
National Guard, the veteran had right ear puretone decibel 
thresholds of 5, 5, 0, 10, and 5 for the frequencies of 500 
Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.  
His right ear average was thus 5 decibels.  He had left ear 
puretone decibel thresholds of 5, 10, 10, 20, and 15 for the 
frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, 
and 4000 Hertz.  His left ear average was thus 13.75 
decibels.

In his October 1998 examination during his service in the 
National Guard, the veteran had right ear puretone decibel 
thresholds of X, 10, 15, 10, and 5 for the frequencies of 500 
Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.  
His right ear average was thus 10 decibels.  He had left ear 
puretone decibel thresholds of X, 15, 10, 20, and 0 for the 
frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, 
and 4000 Hertz.  His left ear average was thus 11.25 
decibels.

In none of the nine audiological examinations cited above did 
the veteran's hearing in either ear reach a level of 
impairment sufficient to qualify as a disability under 38 
C.F.R. § 3.385, supra.    

After filing his claim, the veteran was provided with three 
more audiological examinations from VA, and one from an 
unknown source on a form DD 2215E.  In a June 2004 VA 
examination, the veteran had right ear puretone decibel 
thresholds of 25, 25, 25, X, and 20 for the frequencies of  
500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.  His right ear average was thus 23.33 decibels.  The 
veteran had a speech recognition score in his right ear of 96 
percent, presumably based on the Maryland CNC Test.  The VA 
examiner stated that the audiogram revealed borderline to 
mild sensorineural hearing loss in the right ear.  The 
veteran had left ear puretone decibel thresholds of 25, 20, 
25, X, and 20 for the frequencies of  500 Hertz, 1000 Hertz, 
2000 Hertz, 3000 Hertz, and 4000 Hertz.  His let ear average 
was thus 21.67 decibels.  The veteran had a speech 
recognition score in his left ear of 92 percent, presumably 
based on the Maryland CNC Test.  The VA examiner stated that 
the audiogram revealed borderline to moderately-severe 
sensorineural hearing loss in the left ear.

At the time of the April 2005 VA examination, the veteran had 
right ear puretone decibel thresholds of 15, 20, 25, 25, and 
20 for the frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 
3000 Hertz, and 4000 Hertz.  His right ear average was thus 
22.5 decibels.  The veteran had a speech recognition score in 
his right ear of 100 percent, based on the Maryland CNC Test.  
The VA examiner stated that the audiogram revealed normal 
hearing sensitivity in the right ear.  The veteran had left 
ear puretone decibel thresholds of 20, 20, 20, 25, and 25 for 
the frequencies of  500 Hertz, 1000 Hertz, 2000 Hertz, 3000 
Hertz, and 4000 Hertz.  His let ear average was thus 22.5 
decibels.  The veteran had a speech recognition score in his 
left ear of 96 percent, based on the Maryland CNC Test.  The 
VA examiner stated that the audiogram revealed normal hearing 
sensitivity in the left ear.

In a February 2006 examination from an unknown source filed 
on a form DD 2215E, the veteran had right ear puretone 
decibel thresholds of 50, 65, 60, 65, and 60 for the 
frequencies of  500 Hertz, 1000 Hertz, 2000 Hertz, 3000 
Hertz, and 4000 Hertz.  His right ear average was thus 62.5 
decibels.  The veteran had left ear puretone decibel 
thresholds of 60, 55, 80, 75, and 70 for the frequencies of  
500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.  His let ear average was thus 70 decibels.  

Because of the severity of the hearing loss shown in the 
February 2006 examination, and because its results radically 
departed from the veteran's previous eleven audiograms, the 
veteran was provided with a third VA examination in January 
2008.  

In the January 2008 VA examination, the veteran had right ear 
puretone decibel thresholds of 20, 20, 15, 20, and 25 for the 
frequencies of  500 Hertz, 1000 Hertz, 2000 Hertz, 3000 
Hertz, and 4000 Hertz.  His right ear average was thus 20 
decibels.  The veteran had a speech recognition score in his 
right ear of 96 percent, based on the Maryland CNC Test.  The 
VA examiner stated that the audiogram revealed normal sloping 
to mild hearing loss in the right ear.  The veteran had left 
ear puretone decibel thresholds of 15, 20, 15, 20, and 25 for 
the frequencies of  500 Hertz, 1000 Hertz, 2000 Hertz, 3000 
Hertz, and 4000 Hertz.  His let ear average was thus 20 
decibels.  The veteran had a speech recognition score in his 
left ear of 100 percent, based on the Maryland CNC Test.  The 
VA examiner stated that the audiogram revealed normal sloping 
to moderately-severe hearing loss in the left ear.

As the veteran's January 2008 VA examination demonstrates, 
the veteran does not currently have hearing loss in either 
ear that reaches a level of impairment sufficient to qualify 
as a disability under 38 C.F.R. § 3.385, supra.  The one 
examination showing hearing loss under 38 C.F.R. § 3.385 is 
not as probative as the nine examinations indicating no 
hearing loss for VA purposes.  The Board places much more 
probative weight on multiple examinations showing no hearing 
loss pursuant to 38 C.F.R. § 3.385 than on one examination 
showing hearing loss for VA purposes.  

There are no medical records, service or post-service, 
showing bilateral hearing loss to a degree of 10 percent or 
more within one year from separation from service.  Thus, the 
veteran's claimed bilateral hearing loss is not presumed to 
have been incurred in service under the provisions of 38 
C.F.R. §§ 3.307, 3.309.  Because the veteran has failed to 
present competent medical evidence showing that his bilateral 
hearing loss has reached any of the required thresholds cited 
in 38 C.F.R. § 3.385 , supra, following multiple 
examinations, his claim for service connection is denied.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for bilateral 
hearing loss; it follows that the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  As such, the veteran's claim is denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


